Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 depends from claim 1 and recites “providing the CSR with associated scripts”. However, claim 1 does not contain a limitations that contains “a CSR”.  As such, there is improper antecedent basis for the claims “the CSR”.  It appears that the scripts of claim 4 are directed to the dialog that is managed by the CSR of claim 3.  As such, the dependency of claim 4 on claim 1 appears to be a typographical error and the applicant intended for claim 4 to depend on claim 3. For the purpose of prosecuting the claims, the examiner is going to interpret Claim 4 as if it depended on claim 3.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 3, 4 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,380,060. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 5-8, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,380,604. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely attempt to broaden the claim by omitting limitations found in claim 1 of U.S. Patent No. 10,380,604 or adding new limitations that are obvious variants thereof. The omitted limitations being: 
“generate one or more ad-avatars in a virtual universe (VU)”: However, in order to direct one or more ad-avatars to perform a function inherently requires that the ad-avatar be generated.
.
Claims 1, 2, 5-8, and 10-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,380,604 in view of Brush (U.S. Patent Number: 5,884,029). All additional limitations or variants thereof that are presented in claims 1, 2, 5-8, and 10-13 that are not found in claim 1 of U.S. Patent No. 10,380,604 have been previously presented during the prosecution of application 12/174,805 (the application from which U.S. Patent 10,380,604 was issued).  During said prosecution each of these additional limitations was rejected using the Brush reference as a 35 USC 102 rejection (see Final Rejection dated 02/03/2012).  The rejection of said claim limitations using the Brush reference was affirmed in the Patent Board Decision dated 08/10/2016. These additional limitations were cancelled prior to the allowance of application 12/174,805.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified claim 1 of U.S. Patent 10,380,604 to include the additional limitations in claims 1, 2, 5-8, and 10-13.  The rational for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  The instant application, U.S. Patent No. 10,380,604, and Brush (U.S. Patent Number: 5,884,029) are all directed to conducting avatar presented advertisements in a virtual universe.  Thus one of ordinary .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
monitor and gather real-time information from a virtual universe (VU) by listening and observing a surrounding VU environment including avatars and attributes of the avatars by concept matching to detect topics of conversations of potential customer avatars; and 
direct one or more ad-avatars to perform one or more customized viral advertisements in the VU by modifying behaviors and scripts run by the one or more ad-avatars based on the real-time information by analyzing the real-time information against a database of target customers, locations, products, ad-avatar data, historical incidents, interactions between ad-avatars and a potential customer avatar and historical viral marketing results.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas, namely “advertising, marketing or sales related activities and behaviors” in that they merely gather information, analyze the information to obtain results, generate tailored content based on the results, and provide the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computer infrastructure (e.g. a computing device based on applicant’s specification paragraph 18). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer infrastructure (e.g. a computing device based on applicant’s specification paragraph 18) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173  Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraph 23 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The dependent claims 2-13 appear to merely further limit the abstract idea by adding an additional step with regard to notifying a CSR or providing the CSR with information that would be considered to be part the abstract idea and falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas, namely claims 2, 4 and 8); an additional step with regard to allowing a person to take control of the avatar which be considered to be part the abstract idea and falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas, namely “advertising, marketing or sales related activities and behaviors” (claims 3 and 9); further limiting the avatar and its functionality (claims 5, 6, and 10); gathering additional information (claim 7) and further limiting the types of data gathered, the analyzing of the data and the providing of tailored content based on the results of the analysis (claims 11, 12, and 13), and therefore only limit the scope and application of the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). No other “additional elements” are claimed that would fall outside of the abstract idea.  Thus, the claims are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes) and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-13 are not patent eligible.

	
	
Allowable Subject Matter
Claims 1-13 would be allowable over the prior art if the applicant is able to overcome the statutory double patenting rejection, the nonstatutory double patenting rejection, 35 USC 101 rejections and the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  Prior art was found that discloses providing a computer infrastructure operable to: generate one or more ad-avatars in a virtual universe (VU); analyzing the real-time information against a database of target customers, locations, products, and ad-avatar data; notify a customer service representative (CSR) when a response from the potential customer avatar is detected; allow the CSR to take over control of the one or more ad-avatars to manage a dialog between the one or more ad-avatars and the potential customer avatar; and provide the CSR with associated scripts to further carry on the dialog with the potential customer avatar (See the prior art of Brush (U.S. Patent Number: 5,884,029); Bates et al. (PGPUB: US 2009/0076894) and Blair (PGPUB: US 2003/0078782).  
However, the examiner has been unable to find prior art that discloses directing the one or more ad-avatars to perform one or more customized viral advertisements in the VU by modifying behaviors and scripts run by the ad-avatars based on the real-time information by analyzing the real-time information against a database of target customers, locations, products, ad-avatar data, historical incidents, interactions between ad-avatars and a potential customer avatar and historical viral marketing results.  As such, the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621